DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 04/20/2022. Claims 2-3 are canceled. Claims 1 and 4-14 are currently pending.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 4-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Navot et al., US 20150379876 A1, in view of Bouffard et al., US 20170334559 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Navot et al., US 20150379876 A1, in view of Bouffard et al., US 20170334559 A1, hereinafter referred to as Navot and Bouffard, respectively.
Regarding claim 1, Navot discloses an unmanned aerial vehicle (UAV) control system comprising: 
a first UAV (an automated aerial vehicle, i.e. first UAV – See at least ¶16); 
a second UAV that flies near the first UAV during a flight of the first UAV and is configured to obtain wind information (AAV will communicate with other AAVs, i.e. second UAV, in the area to provide and/or receive information, such as AAV identification. For example, other AAVs may provide ADS-B information and/or additional information regarding weather, i.e. wind – See at least ¶24).

Navot fails to explicitly disclose at least one processor configured to control the flight of the first UAV based on the wind information obtained by the second UAV, obtain first position information about a position of the first UAV, obtain second position information about a position of the second UAV, control the flight of the first UAV further based on the first position information and the second position information and control the flight of the first UAV based on the wind information when the second UAV is on a windward side of the first UAV.  
However, Bouffard teaches:
at least one processor configured to control the flight of the first UAV based on the wind information obtained by the second UAV (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4. Furthermore, as the UAV 320 navigates according to the flight plan, the UAV 320 can modify particulars of its movements based on wind affecting the UAV 320. For instance, the UAV 320 can bank against the wind, causing the UAV to rotate about one or more axes – See at least ¶90);
obtain first position information about a position of the first UAV (Location information of a first UAV – See at least ¶41 and FIG. 1A);
obtain second position information about a position of the second UAV (Location information of a second UAV – See at least ¶58);
control the flight of the first UAV further based on the first position information and the second position information (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4. Location information of a second UAV – See at least ¶58. Optionally, the flight planning system 300 can ensure that the launch/landing locations, flight pattern – See at least ¶65); and 
control the flight of the first UAV based on the wind information when the second UAV is on a windward side of the first UAV (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4.  Furthermore, and as will be described, the overlap can be modified based on wind characteristics affecting the UAV 2. For instance, the overlap can be increased, and thus the width 16 decreased, if wind is causing the UAV 2 to bank against the wind, i.e. windward side of a second UAV. As described above, the banking against the wind can cause the camera to be angled such that less images of the area 12 along a particular direction is included in captured images – See at least ¶44).
Navot discloses an object avoidance for automated vehicles. Bouffard teaches operation control for a movable body, specifically for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navot and include the feature of at least one processor configured to control the flight of the first UAV based on the wind information obtained by the second UAV, as taught by Bouffard, to ensure the unmanned aerial vehicle avoids any collision with other unmanned aerial vehicles in the vicinity.
	 
Regarding claim 4, Navot discloses wherein the wind information includes information about a wind direction, and the at least one processor is configured to control the flight of the first UAV based on the wind direction indicated by the wind information and a direction between a position indicated by the first position information and a position indicated by the second position information (AAV will communicate with other AAVs in the area to provide and/or receive information, such as AAV identification, current position, altitude, avoidance information, velocity, etc. For example, AAVs may be configured to support automatic dependent surveillance-broadcast (ADS-B) and both receive and/or transmit identification, current position, altitude, and velocity information. This information may be stored in a central location and/or dynamically shared between nearby AAVs, materials handling facilities, relay locations, the AAV management system and/or locations. For example, other AAVs may provide ADS-B information and/or additional information regarding weather (e.g., wind – See at least ¶24).

Navot fails to explicitly disclose obtain a direction between a position indicated by the first position information and a position indicated by the second position information.
However, Bouffard teaches obtain a direction between a position indicated by the first position information and a position indicated by the second position information (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4. Optionally, the flight planning system 300 can ensure that the launch/landing locations, flight pattern – See at least ¶65).
Navot discloses an object avoidance for automated vehicles. Bouffard teaches operation control for a movable body, specifically for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navot and include the feature of at least one processor configured to control the flight of the first UAV based on the wind information obtained by the second UAV, as taught by Bouffard, to ensure the unmanned aerial vehicle avoids any collision with other unmanned aerial vehicles in the vicinity.

Regarding claim 5, Navot fails to explicitly disclose wherein the second UAV does not send the wind information in a case where a change in the wind information is less than a threshold value and sends the wind information in a case where a change in the wind information is equal to or more than the threshold value, and the at least one processor is configured to control the flight of the first UAV based on the wind information that is sent when a change in the wind information is equal to or more than the threshold value.
However, Bouffard teaches wherein the second UAV does not send the wind information in a case where a change in the wind information is less than a threshold value and sends the wind information in a case where a change in the wind information is equal to or more than the threshold value, and the at least one processor is configured to control the flight of the first UAV based on the wind information that is sent when a change in the wind information is equal to or more than the threshold value (Furthermore, after activating the sensor, and within a threshold distance prior to a next activation and a threshold distance subsequent to the next activation, the UAV can determine an optimal time to active the sensor. For instance, the UAV can determine (e.g., measure) a temporary lull in the wind, and activate the sensor – See at least ¶38).
Navot discloses an object avoidance for automated vehicles. Itabashi teaches operation control for a movable body, specifically for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navot and include the feature of wherein the second UAV does not send the wind information in a case where a change in the wind information is less than a threshold value and sends the wind information in a case where a change in the wind information is equal to or more than the threshold value, and the at least one processor is configured to control the flight of the first UAV based on the wind information that is sent when a change in the wind information is equal to or more than the threshold value, as taught by Bouffard, to ensure the unmanned aerial vehicle avoids any collision with other unmanned aerial vehicles in the vicinity.

Regarding claim 6, Navot discloses wherein the first UAV flies based on one of a plurality of flight modes, and the at least one processor is configured to switch the flight modes of the first UAV based on the wind information (Process begins by scanning for objects, for example, using one or more of the implementations discussed above. In some implementations, multiple modes of detection may be utilized. For example, both distance determining elements and image capture devices may be used together to identify and/or determine the location of objects. Likewise, in some implementations, multiple forms of distance determining elements may be utilized – See at least ¶93 and FIG. 1).

Regarding claim 9, Navot discloses obtain statistics information about wind in an area where the first UAV flies, and control the flight of the first UAV further based on the statistics information (The non-transitory computer readable storage medium may be configured to store executable instructions, data, flight paths and/or data items accessible by the processor(s). In various implementations, the non-transitory computer readable storage medium may be implemented using any suitable memory technology, such as static random access memory (SRAM), synchronous dynamic RAM (SDRAM), nonvolatile/Flash-type memory, or any other type of memory. In the illustrated implementation, program instructions and data implementing desired functions, such as those described above, are shown stored within the non-transitory computer readable storage medium as program instructions, data storage and flight path data – See at least ¶116).

Regarding claim 10, Navot discloses wherein estimate future wind in an area where the first UAV flies based on the wind information, and control the flight of the first UAV based on a result of the future wind (AAV will communicate with other AAVs, i.e. second UAV, in the area to provide and/or receive information, such as AAV identification. For example, other AAVs may provide ADS-B information and/or additional information regarding weather, i.e. wind – See at least ¶24).

Regarding claim 11, Navot discloses obtaining wind information by a second UAV that flies near a first UAV during a flight of the first UAV and is configured to obtain about the wind information (AAV will communicate with other AAVs, i.e. second UAV, in the area to provide and/or receive information, such as AAV identification. For example, other AAVs may provide ADS-B information and/or additional information regarding weather, i.e. wind – See at least ¶24).

Navot fails to explicitly disclose at least one processor configured to control the flight of the first UAV based on the wind information obtained by the second UAV, obtain first position information about a position of the first UAV, obtain second position information about a position of the second UAV, control the flight of the first UAV further based on the first position information and the second position information and control the flight of the first UAV based on the wind information when the second UAV is on a windward side of the first UAV.  
However, Bouffard teaches:
at least one processor configured to control the flight of the first UAV based on the wind information obtained by the second UAV (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4. Furthermore, as the UAV 320 navigates according to the flight plan, the UAV 320 can modify particulars of its movements based on wind affecting the UAV 320. For instance, the UAV 320 can bank against the wind, causing the UAV to rotate about one or more axes – See at least ¶90);
obtain first position information about a position of the first UAV (Location information of a first UAV – See at least ¶41 and FIG. 1A);
obtain second position information about a position of the second UAV (Location information of a second UAV – See at least ¶58);
control the flight of the first UAV further based on the first position information and the second position information (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4. Optionally, the flight planning system 300 can ensure that the launch/landing locations, flight pattern – See at least ¶65); and 
control the flight of the first UAV based on the wind information when the second UAV is on a windward side of the first UAV (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4. Furthermore, and as will be described, the overlap can be modified based on wind characteristics affecting the UAV 2. For instance, the overlap can be increased, and thus the width 16 decreased, if wind is causing the UAV 2 to bank against the wind, i.e. windward side of a second UAV. As described above, the banking against the wind can cause the camera to be angled such that less images of the area 12 along a particular direction is included in captured images – See at least ¶44).
Navot discloses an object avoidance for automated vehicles. Bouffard teaches operation control for a movable body, specifically for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navot and include the feature of at least one processor configured to control the flight of the first UAV based on the wind information obtained by the second UAV, as taught by Bouffard, to ensure the unmanned aerial vehicle avoids any collision with other unmanned aerial vehicles in the vicinity.

Regarding claim 12, Navot discloses at least one processor configured to control the flight of the first UAV based on the wind information obtained by the second UAV (AAV will communicate with other AAVs, i.e. second UAV, in the area to provide and/or receive information, such as AAV identification. For example, other AAVs may provide ADS-B information and/or additional information regarding weather, i.e. wind – See at least ¶24).

Navot fails to explicitly disclose obtain first position information about a position of the first UAV, obtain second position information about a position of the second UAV, control the flight of the first UAV further based on the first position information and the second position information and control the flight of the first UAV based on the wind information when the second UAV is on a windward side of the first UAV.
However, Bouffard teaches:
obtain first position information about a position of the first UAV (Location information of a first UAV – See at least ¶41 and FIG. 1A);
obtain second position information about a position of the second UAV (Location information of a second UAV – See at least ¶58);
control the flight of the first UAV further based on the first position information and the second position information (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4. Optionally, the flight planning system 300 can ensure that the launch/landing locations, flight pattern – See at least ¶65); and 
control the flight of the first UAV based on the wind information when the second UAV is on a windward side of the first UAV (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4. Furthermore, and as will be described, the overlap can be modified based on wind characteristics affecting the UAV 2. For instance, the overlap can be increased, and thus the width 16 decreased, if wind is causing the UAV 2 to bank against the wind, i.e. windward side of a second UAV. As described above, the banking against the wind can cause the camera to be angled such that less images of the area 12 along a particular direction is included in captured images – See at least ¶44).
Navot discloses an object avoidance for automated vehicles. Bouffard teaches operation control for a movable body, specifically for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navot and include the feature of at least one processor configured to control the flight of the first UAV based on the wind information obtained by the second UAV, as taught by Bouffard, to ensure the unmanned aerial vehicle avoids any collision with other unmanned aerial vehicles in the vicinity.

Regarding claim 13, Navot fails to explicitly disclose wherein at least one processor is configured to control the flight of the first UAV without considering the wind information when the second UAV is on a downwind side of the first UAV.
However, Bouffard teaches wherein at least one processor is configured to control the flight of the first UAV without considering the wind information when the second UAV is on a downwind side of the first UAV (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4. Furthermore, as the UAV 320 navigates according to the flight plan, the UAV 320 can modify particulars of its movements based on wind affecting the UAV 320. For instance, the UAV 320 can bank against the wind, causing the UAV to rotate about one or more axes – See at least ¶90).
Navot discloses an object avoidance for automated vehicles. Bouffard teaches operation control for a movable body, specifically for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navot and include the feature of at least one processor configured to control the flight of the first UAV based on the wind information obtained by the second UAV, as taught by Bouffard, to ensure the unmanned aerial vehicle avoids any collision with other unmanned aerial vehicles in the vicinity.

Regarding claim 14, Navot fails to explicitly disclose further comprising a third UAV wherein the at least one processor configured to:  obtain third position information about a position of the third UAV; and control the flight of the first UAV further based on the first position information, the second position information, and the third position information.
However, Bouffard teaches obtain third position information about a position of the third UAV; and control the flight of the first UAV further based on the first position information, the second position information, and the third position information (Additionally, the flight planning system can access weather information for an area that includes that the area to be inspected, and can modify a flight plan according to expected wind condition – See at least ¶4. Furthermore, as the UAV 320 navigates according to the flight plan, the UAV 320 can modify particulars of its movements based on wind affecting the UAV 320. For instance, the UAV 320 can bank against the wind, causing the UAV to rotate about one or more axes – See at least ¶90).
Navot discloses an object avoidance for automated vehicles. Bouffard teaches operation control for a movable body, specifically for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navot and include the feature of obtain third position information about a position of the third UAV; and control the flight of the first UAV further based on the first position information, the second position information, and the third position information, as taught by Bouffard, to ensure the unmanned aerial vehicle avoids any collision with other unmanned aerial vehicles in the vicinity.

Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Navot et al., US 20150379876 A1, in view of Bouffard et al., US 20170334559 A1, as applied to claim 1 above and further in view of Itabashi et al., US 20190005829 A1, hereinafter referred to as Navot, Bouffard and Itabashi, respectively.
Regarding claim 7, the combination of Navot and Bouffard fails to explicitly disclose estimate an external force on the first UAV based on the wind information, and control the flight of the first UAV based on the result of the estimation.
However, Itabashi teaches estimate an external force on the first UAV based on the wind information, and control the flight of the first UAV based on the result of the estimation (The wind state may have possibility of hindering the unmanned aircraft from maintaining its flight position when the unmanned aircraft tries to maintain an attitude that allows for continuation of the survey task, or an attitude that allows for coverage of the survey target within a viewing angle of the image sensor. Another aircraft may have possibility of hindering the unmanned aircraft from maintaining the attitude that allows for the continuation of the survey task when the unmanned aircraft takes a collision avoidance maneuver – See at least ¶43 and 44).
Navot discloses an object avoidance for automated vehicles. Bouffard teaches an Unmanned aerial surveying during obstacle detection. Itabashi teaches operation control for a movable body, specifically for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Navot and Bouffard and include the feature of estimate an external force on the first UAV based on the wind information, and control the flight of the first UAV based on the result of the estimation, as taught by Itabashi, to ensure the unmanned aerial vehicle avoids any collision with other unmanned aerial vehicles in the vicinity.

Regarding claim 8, the combination of Navot and Bouffard fails to explicitly disclose wherein the at least one processor is configured to control the flight of the first UAV based on a direction of the external force indicated by the result of the estimation.
However, Itabashi teaches wherein the at least one processor is configured to control the flight of the first UAV based on a direction of the external force indicated by the result of the estimation (The wind state may have possibility of hindering the unmanned aircraft from maintaining its flight position when the unmanned aircraft tries to maintain an attitude that allows for continuation of the survey task, or an attitude that allows for coverage of the survey target within a viewing angle of the image sensor – See at least ¶43).
Navot discloses an object avoidance for automated vehicles. Bouffard teaches an Unmanned aerial surveying during obstacle detection. Itabashi teaches operation control for a movable body, specifically for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Navot and Bouffard and include the feature wherein the at least one processor is configured to control the flight of the first UAV based on a direction of the external force indicated by the result of the estimation, as taught by Itabashi, to ensure the unmanned aerial vehicle avoids any collision with other unmanned aerial vehicles in the vicinity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662